Title: Memorandum Books, 1768
From: Jefferson, Thomas
To: 


          
                        1768.
                    
          
            
              Jan.
              7.
              
              Inclosed writ in Christian v. Patteson to sheriff of Buckingham.
            
            
              
              13.
              
              Samson v. Wm. Winston. The trial was in April 1758 (or within a court or two of it). Search S. O. for Kimbro’s depon.
            
            
              
              14.
              
              Thompson v. Robertson. The def. is dead. Wm. Cabell has rented the land to Patr. Napier, Benjn. Thacker, & Anthony Askew. Send for escheat warrt.
            
            
              
              Delivered the sheriff the sci. fa. in Hickman v. Harper and the summs. in Ford v. Millar.
            
            
              
              21.
              
              James Martin leaves papers with me to obtain a grant of escheated lands. I am to be determined by the event of Oneal v. Hord whether to prosecute his claim or not.
            
            
              
              23.
              
              Wm. Hayes (Bedford) v. Henry Smith, Edmund Smith, John Smith, Matthias Mouns and Mary his wife (Bedford) and James Smith (Augusta) children and distributees of Edmund Smith. Agnes wife of sd. Smith and mother of his children, took out admn. She married Wm. Hayes, who pd. debts to the amount of £136–16. (see acct.).
            
            
            
              
              26.
              
              Wrote to John May for writs of TAB. damage 200 £ in McKain v. Patteson et al. and Crawford v. Patteson et al. for escheat warrant in Thompson v. Robertson a summs. in Johnston v. Patterson if patd. spa. for costs in Waterson v. id. et al. and to know if Pendleton has given any directions in Mill’s case.
            
            
              
              28.
              
              Wm. Winston (Albemarle) v. Moses Edger (Augusta). Petitions for 355 acres of land on the branches of Mechum’s river Albemarle patd. by Charles Lynch about 30 years ago.
            
            
              Feb.
              13.
              
              Recd. of John May writs in Crawford v. Patteson et al. and McKain v. Patteson et al. also summs. in Johnston v. Patterson for 265 acres patd. June 7th. 1764. He sais one Cabell petd. in 1766. for the land we were to have escheated in Thompson v. Robertson.
            
            
              
              18.
              
              Alexr. McClanachan & John v. Rob. Cuningham. Should a petn. of this name be entered I am to appear for pl.
            
            
              
              24.
              
              Ben Whitehead v. Belsches. The pl. sues in the county court for his freedom. His grandmother was an Indian brought in and sold by an Indian trader, not taken in war. He does not know the precise time when she was brought, but gives these hints. She was a girl of perhaps 6. or 7. As soon as she was a woman she brought the pl.’s mother who is now 68. years old. Qu. whether an old act making Indians slaves was in force when the grandmother was sold? If there should be an appeal in this cause I am to appear for pl. who prosecutes in fôrma pauperis. In the meantime get the date of the act.
            
            
              Feb.
              24.
              
              George Seaton junr.’s case. On a marriage proposed to had between George Seaton the father and Elizabeth Watson, Seaton by deed exd. the day before the marriage settles on her  of her own slaves as a jointure ‘habend. et tenend. the sd. slaves immediately after the death of the sd. G. S. during her natural life, and after her decease, to the use of the children which shall be begotten between the sd. G. and Eliz. but in default of children they shall be at the sole disposal of sd. Eliz.’ The marriage took effect but the deed by negligence of guardian was never recorded. Eliz. died leaving one child only, George, by her sd. husband G. S. the father mges. the same slaves to a creditor with whom he had contracted debts before the settlement. Eliz. dies leaving by the sd. G. one child, also named George. The dispute is whether the creditor shall takes any more right than G. S. the elder himself had, that is, an estate for life. Qu. 1. The act of ass.  requires only gifts of slaves to be recorded, but was not this a purchase for good considn.? Qu. 2. If it was a gift, was a creditor before the gift settlement, and before G. S. had possn. of these negroes, such a creditor as the law intended to provide for? For the money goods &c. were not advanced on the credit of these slaves. I am to engage Mr. Wythe as auxiliary. If we conclude to bring the suit it must be in the name of George Seaton the younger by John Ware and Rob. Bolling prochein amies.—Qu. may we not insist as deed was executed before marriage, that it operated so as to reserve all the property to the wife except the estate for Seaton’s life, and never was more in him?
            
            
              March
              2.
              
              Should the suit of  v.  Gay be moved from Albemarle to the Gen. court I am appear for Gay. Recd. of Gay 5/9.
            
            
              
              6.
              
              Daniel Southerland (Frederic) complains of unfair proceedings in an arbitration between Isaac Perkins (Frederic). He sais that at a former arbitration Perkins produced no acct. agt. him but this no award was made. At a subsequent one he trumped up an acct. and proved it by his own oath, tho no mercht. which was allowed. Judgmt. and exn. came out accordingly and Southerland was imprisoned 6 weeks, to free himself from which he gave Perkins his bond for 15£ odd, for debt and costs. Advised him to suffer suit on bond and remove it by Hab. corp. I am to consider this case. Southerland lives by Winchester. Direct to Colo. Hite.
            
            
              
              Mclanahan & Alexr. Mclanahan (Augusta) v. Robert Cuningham (Hampshire). For 300 acres on South branch of Patowmack called the Crab apple bottom (Augusta). Pls. took out summs. I am to appear for them.
            
            
              March
              10.
              
              Recd. of Wm. Robertson 25/.
            
            
              
              Sam Gay is to be in Wmsburgh. the 3d. Saturday of next court to swear to Injunction.
            
            
              
              Inclosed writs in Crawford v. Patteson and McKain v. Patteson to sher. of Buckingham.
            
            
              
              Winston v. Edger. The land was patd. in Chas. Lynch’s name. It was for 400 acres. The plot &c. was dated in 1741.
            
            
              
              11.
              
              Wm. Venable (Albemarle) v. Edmund Lilly (either in Albemarle or North Carolina). To petn. for 400 acres on the branches of the Byrd in Albemarle. The patent granted within 20 years to Edmund Lilly, but there is some doubt whether the patent was ever issued tho’ the works were returned. We do not know whether these 400 acres were not part of a large tract patented at once.
            
            
              
              Harrison v. Chamberlayne. Harrison tells me he was to have two shares. He was three years overseer. The first year there were 12 sharers under him, the 2d. 10, and the 3d. 12. For the articles of building Harrison advanced money for Chamberlayne.
            
            
              
              Gay v.  . Anna Manley is pl. in the ejectment.
            
            
              
              Fry ads. Hanbury. Wrote to Fry for sp. bail.
            
            
              
              12.
              
              To draw a deed for Grills’s House Charlottesville No. 18. By a decree of Alb. court it was sold to Dr. Walker. R. Woods had got a deed of it before from Grills.
            
            
              
              15.
              
              McKain v. Patterson et al. This pl. moving to Carolina. If any security for costs is demanded Israel Christian will be it. He also with Samuel Crawford are to be summoned as witnesses.
            
            
              
              Rees v. Talford et al. Received of Wm. McAndlis 5/9 of John Sloane 5/9 of James Talford 23/.
            
            
              
              John Mills (Augusta) v. James Huston (Hampshire). Bring an action of debt on a bond which Israel Christian delivered me.
            
            
              
              16.
              
              Sunderland v. Perkins. Wrote to pl. and advised him not to sue.
            
            
            
              
              John Jackson (Augusta) v. Mich. Havre (Augusta) and George Mountain (Augusta). To enter a caveat for about 90 acres surveied for James Thomas by him sold and regularly transferred to Michael Havre (Augusta) by whom it was again sold (but whether regularly transferred we know not) to George Mountain (Augusta) who now has it. Surveied 5 or 6 years ago and the works never returned. Recd. of Jackson 34/6.
            
            
              
              Mills v. Smith. Gave Mills the injunction bill. He is to get Hayes and Baird to swear to it.
            
            
              Mar.
              16.
              
              Wm. Hayes (Bedford) v. Henry Smith (Bedford). Hayes sold Smith a horse for which Smith was to give 8£, and Smith took without leave a mare value £7–10. Evidences of the taking the mare will be Matthias Mouns and Nicholas Welsh. John Mills emplois me to bring the suit and answers for the fee.
            
            
              
              Margaret Lewis (Augusta) v. Thomas Lewis and Andrew Lewis (Augusta). A friendly petn. to be entered for 490 acres on Meadow creek Augusta. Patented by John Dickenson Sep. 26. 1760. See post.
            
            
              
              John Thompson (Augusta) v. Robert Young (Augusta). Slander or a Libel to be brought. See the libel given me by Thompson.
            
            
              
              Bowan ads. Buchanan. Send up a blank spa. for def. Recd. of def. 20/. If I find the case difficult I am to employ auxiliary.
            
            
              
              Lewis v. Lewis. Recd. of T. Lewis 25/.
            
            
              
              Wm. McMullin (Augusta) v. Wm. McDonald (Carolina). To enter a petn. for 207 acres on Goose creek a branch of Roanoke, Augusta, being part of a tract of about 4400 acres granted to James Patten about 1750. Conveied by Patten to Erricks Bright, by him to Joseph McDonald decd. father of def., no quitrents been pd. this 10 or 12. years. Recd. of Colo. Preston 2/6.
            
            
              
              16.
              
              Francis Smith (Augusta) ads. Wm. Woods. Appear for def. if suit should be brought.
            
            
              
              Daniel Smith (Augusta) v. Robert Patteson (Carolina). Enter petn. for 300 and odd acres on a branch of Linwell’s creek Augusta patd. about 16 years ago by Mary Adams. Recd. 1/6.
            
            
              
              Bowan ads. Buchanan. Recd. of def. Everard’s receipt of works, fees &c.
            
            
              
              17.
              
              George Tetter (Augusta) v. George Paris (South Carolina). To enter petn. for 275 acres on N. fork of Roanoke called Goose creek patd. by James Patten about 1750. This was part of a large grant of 4400 acres. The same patt. as McMullin v. McDonald. Apply if necessary to Capt. Ingles a friend of pl.’s. Recd. of Tetter 20/.
            
            
              
              James Allen (Augusta) ads. Wm. Waterson (Augusta). To defend a caveat. We are to suggest the inroads of the indians as causes of the works not being returned; but this will be frail. We depend on Waterson’s running away, therefore we must keep it off as long as possible. Received of Allen a guinea 26/.
            
            
              Mar.
              17.
              
              David Moore (Augusta) v. Peter Hogg (Augusta). Delivered the Hab. corp. to Mich. Bowyer. To appear for Hogg.
            
            
              
              Rutherford ads. Buchanan. Wrote to def. to summs. witnesses to prove he was drive off by Indians.
            
            
              
              22.
              
              Drew deed Grills and Woods to Walker.
            
            
              
              26.
              
              Abner Witt (Albemarle) v. Mary Johnston (Albemarle) Thomas Denton (Hanover). A Tract of about 400 acres on the waters of Mechunck creek Albemarle. Search S. O. to know if works have been returned and if patented. It was entered and surveied between 1723 & 1728. Bring petn. or caveat according to case.
            
            
              
              Witt v. Barnet. Recd. of Abner Witt 38/6.
            
            
              
              Venable v. Lilly. Pl. informs me by letter that this 400 acres were part of an entry of 900 acres in Goochland. The works returned but does not know if patt. issued. It is transferred to  Dickerson.
            
            
              
              27.
              
              Samuel Henderson (Augusta) v. James McDowel (Augusta). To bring an action for beating him. I am to employ Atty. G. as auxiliary. Recd. of pl. 52/6.
            
            
              
              Should either of the McDowells sue Henderson for the libel, I am to defend and take the Atty. Gen. auxiliary.
            
            
              
              28.
              
              Nathaniel Anderson (Louisa) agt. Thomas Swift (Hanover). Anderson built a house for Swift, for which Swift agreed to give him 132£. The articles were written and signed but not sealed by the parties. He has paid £32. The remaining 100£ is paiable April 1. Issue a writ April 2 and inclose to pl. He made some additions too of about 4£ value, for which no price was fixed. Declare for this too.
            
            
              April
              5.
              
              Issued writ in Anderson v. Swift in Case Dam. 200£.
            
            
              
              Thomas Turpin (Cumberland) v. Robert Goode (  ). Pl. emplois me to assist G. Wythe in action for a marriage portion of    
            
            
              
              9.
              
              Wm. Nelson (York) Richard Corbin (K. and Queen) Ben. Waller (James City) v. Francis Willis and Hierom Langford (Glocester). Appear for Willis and use every dilatory. This is an action of Debt and is removed to G. Court by Hab. corp. Send recognisance for sp. bail. Charge no fee.
            
            
              
              Draw a mge. from Francis Willis jr. to  as a security for mgee. who is to become his sp. bail in the above action.
            
            
              
              11.
              
              Joseph Cabell (Buckingham) v. John Lee and Archibald Sloane (Buckingham). A caveat for 800 acres joining the lines of Sd. Lee, Samuel Stephens and John Pleasants on Slate river Buckingham. Appear for pl. He has entered it and taken out Summ.
            
            
              
              12.
              
              Elizabeth Allen Henry Allen and William Gatewood husband of Tomazin (Essex) employ me to assist Wythe in defending them in a suit in Chancy. brought by Thomas Allen et al. (Essex). It will come on in Octob. Recd. of Gatewood 20/. Note it is an appeal, and we are pls. in Appeal.
            
            
              Apr.
              12.
              
              Madison v. Johnson. Colo. Johnson produces to me an account v. Madison which brings him in debt. I am to shew this to Madison  mention the proofs. Gave a note to the sheriff of James city to admit him to appear without bail.
            
            
              
              13.
              
              Philip Johnson (  ) v.  Robinson (K. and Queen) son and heir of John Robinson esq. decd. To draw bill and answer for converting certain trust lands into money to be disposed to same purposes, and get a decree immediately, there being no opposition.
            
            
              
              Recd. of Wm. Waterson 26/ in part of my fee in McCartey v. Waterson, which is to be dismd. on Waterson’s paying the whole costs.
            
            
              
              15.
              
              Mills et al. v. Hayes, Smith et al. Wrote to Mills to send bond and security to obtain his injunction.
            
            
              
              Gay v. Manley. Wrote to Gay to bring bond and security to obtain his injunction.
            
            
              
              Wm. Mead (Bedford) v. Richard Wamock (out of colony) and Thomas Williamson’s exrs. (Lunenburgh). Prosecute caveat for pl. for 4500 acres in Bedford. He has entered caveat, I am to get spa. Recd. 5/3.
            
            
              
              Henderson v. Mcdowell. Spoke to Atty. Gen. to join me for pl.
            
            
              
              William Mead (Bedford) v. Nathan Williamson the heir of Thos. Williamson exrs. or admrs. (Charlotte) and Richd. Womack (run out of colony). To prosecute Caveat for pl. for 4500 acres on North side of Goose creek Bedford. He entered caveat. I am to take out summs. Recd. 5/3.
            
            
              
              16.
              
              Entered caveat in Jackson v. Havre, took out subpa. and pd. Walthoe 5/9.
            
            
              
              18.
              
              George Jefferson (  ) v. Richard Witten sheriff (  ). Case  pounds. This is an appeal from county court of  in an action on the case for distraining  slaves of the pl. and work horses Aug. 1766 on a fi. fa. to replevy which he offered sufficient security, and also seisd. and sold a horse for what he pretended was due to him for supporting negroes &c. till sale.
            
            
              These suits withdrawn.
              Id. v. id. For riding and abusing the horse so seised.
            
            
              
              Id. v. id. I discover no difference between this and the first, except that the sale of horse for support of the negroes is omitted in decln.
            
            
              
              John Jefferson (  ) v. Witten. The same with the last mentioned of G. Jefferson v. Witten. The consent of parties to remove these causes and to try them April 1768. is certified by George Jefferson and Matthew Marable for Rd. Witten.
            
            
              Apr.
              18.
              
              Turpin v. Goode. This is an action on the Case dam. 500£ for a marriage portion of £200 and a roan horse promised the pl. in considn. of marrying Martha Gaines. I am to draw decln.
            
            
              
              Buchanan v. Bowan. Took out blank spa. for witnesses & pd. Walthoe 5/9.
            
            
              
              19.
              
              Robert Aldridge et ux. (Frederick) ads. John Crockwell (Frederick). To appear for defs. Memm. this suit is now at the rules.
            
            
              
              20.
              
              Mead v. Williamson et al. Took out summs. and pd. Walthoe 5/9.
            
            
              
              22.
              
              Ford v. Millar. Returned summs.
            
            
              
              23.
              
              John Carr and Francis his wife (K. and Queen) Mary Hunter (Gloster.) Elizabeth Guttry (K. & Queen) John Whitehorn (Sussex) v. James Guttry, John Guttry, John Kidd (K. & Queen). Writ of right. Emploied by defs. to assist Wythe. This suit is brought from K. & Queen by Certiorari. Recd. of James Guthrie 50/.
            
            
              April
              28.
              
              John Wooldridge (Chesterfeild) v. Edwd. Cox (Cumberland) &  Watkins. An action for killing the pl.’s negro. I am to defend Cox.
            
            
              
              Took out writs in Thompson v. Young, Mills v. Huston, Henderson v. McDowell.
            
            
              May
              2.
              
              Peter Strachan (Henrico) has several suits agt. him. I am to defend appear for him. He is to give me further instructions.
            
            
              
              Isaac Cole (Albemarle) ads. Richard Philips (Louisa). To defend him. T. Mason principal. Takes benefit of day given when infant.
            
            
              
              3.
              
              Archibd. Cary (Chesterfield) ads. The King. The def. is sued as security for the late treasurer. To defend him. Wythe principal. I am to draw Special pleas for Cary and Braxton.
            
            
              
              4.
              
                  v. Peter Copeland (Halifax) Thomas M. Randolph, Walter King, & B. Waller and John Thompson attys. for sd. King. Enter friendly Caveat for 11267 acres in Halifax on Irwin river and Reedy creeks. Appear for T. M. Randolph and J. Thompson.
            
            
              May
              4.
              
              Farrar v. Randolph. Ejectmt. I am to defend, but not to charge a fee if dismd. before I have occasion to take any trouble with it.
            
            
              
              Issued writs in McKain v. Patterson, McKain v. Patterson et al. Crawford v. Patterson, Crawford v. Patterson et al. All in Case dam. 200£ and in Hayes v. Smith Case Dam. 30£.
            
            
              
              Gibeon Jones et al. (  ) v. John Blake (Middlesex). Appeal. Jones is def. in Appeal for whom I am to appear.  Daniel acts for Jones and is to pay my fee. Suit is for negroes.
            
            
              
              7.
              
              David (Richard I believe it was) Meade gives me his fathers will to consider whether the son’s were to be educated out of the common stock, or out of their own estates.
            
            
              
              Became bound in 50£ as security for Hayes, Mills and Baird agt. Smith et al. and obtaind. injunctn.
            
            
              
              Anderson v. Swift is made up.
            
            
              May
              7.
              
              Sarah Gottee has taken out Escheat Warrant for 11. lots in Richmond formerly belonging to Doctr. Sam. Tschiffly her father (she is bastard). Sarah married Gottee who sold 7 of these lots while she was under age. These 7 were left to her, the other 4 to her mother by Tschiffly without adding ‘heirs’ so that had only estate for life. Mr. Blair as principal. It will come on in June. There was an Escheat taken out formerly by Fr. Georg Stegoe who married the widow of Tschiffly and mother of the pl.
            
            
              
              Took out Summs. in Smith v. Patteson, McMullin v. McDonald, Winston v. Edger, Tetter v. Paris.
            
            
              
              9.
              
              Recd. of Johnson by J.  Walker 40/ in Johnson v. Robinson.
            
            
              
              9.
              
              Winston v. Edger. The def. has made the pl. a deed for the land, but we are to make Winston a codefendt. Edwd. Curd junr. is to be pl.
            
            
              May
              9.
              
              Wm. Winston (Albemarle) petitions for 400 acres on Virgin’s branch of Mechum’s river in Albemarle patd. by David Stockdon about 1739. now the property of    
            
            
              
              The same v. Andrew Grear (  ) for 400 acres on the same branch patd. by Richd. Stockdon about 1739. Davd. Kincaid (Albemarle) is atty. for def.
            
            
              
              Mead v. Williamson. Joseph Williams is exr. of Thos. Williamson.
            
            
              
              12.
              
              Thompson v. Robertson. Cabell’s entry for the escheat was about 2 years ago, and has not yet taken out escheat warrt. Qu. may it not be liable to a new entry?
            
            
              
              Lyon v. Dalton. This is a suit in Albemarle. Should be appeal. I am to appear for Dalton.
            
            
              
              15.
              
              Inclosed writs in Crawford v. Patteson, Crawford v. Patteson et al. McKain v. Patteson, McKain v. Patteson et al. to sheriff of Buckingham.
            
            
              
              Inclosed to Wm. Mead his summs. agt.   
            
            
              May
              17.
              
              Leonard Symmonds (Augusta) desires me to return his works, to prevent a caveat which Wm. Gregg wants to enter with me. He is to pay me therefore a fee to save it, and to give me the usual fees for Gov. &c. Sec. &c. between 2 and 300 acres on N. fork of the South branch Augusta.
            
            
              
              Henderson v. Mcdowell. Delivd. writ to pl.
            
            
              
              John Tilleroy (Augusta) directs me to search the office to know whether works have been returned for about 300 acres on Cedar creek a branch of James river on Short hill Augusta entered by Colo. James Patten (perhaps 20 years ago). If they have enquire if Q. Rents pd. and caveat or petition accordingly. John Buchanan and Margaret his wife and Wm. Thompson and Mary his wife to be defs.
            
            
              
              George Skelron (Augusta). If a Petn. should be brought agt. him for 200 acres on Jackson’s river Augusta to defend him. Otherwise charge no fee. It is for want of improvements: it has been dangerous to go there because of Indians.
            
            
              
              Abraham Smith (Augusta) ads. John Mclure (Augusta). Slander. Pro def.
            
            
              
              James McGill (Augusta) ads. John Mclure. Slander. Pro def.
            
            
              May
              17.
              
              Wm. Herbert (Augusta) directs me to bring suit v. Byrd et al. To employ auxiliary. Recd. £5. for myself and £5. for auxiliary.
            
            
            
              
              David Herbert senr. (Augusta) v. Byrd et al. lead mine com. Emploied by Wm. Herbert to bring suit for wages. Recd. £3. See account.
            
            
              
              Lewis v. Lewis. Recd. of A. Lewis 25/.
            
            
              
              Israel Christian (Augusta) v. Wm. Bumpas (Buckingham). Directs me to bring TAB. agt. def. for assaulting him and striking him with his gun on the highway, in the fall of 1767.
            
            
              
              David Herbert junr. (Augusta) v. Byrd et al. Directed by W. Herbert to bring suit for wages. See acct. Recd. £3. This pl. as well as D. Herbert senr. was emploied on articles of the same tenor as those of W. Herbert’s, but I am not to bring the suits till Aug. Augusta court when I am to recieve the articles.
            
            
              
              18.
              
              Bowan ads. Buchanan. Inclosed to def. a blk. spa. for witnesses.
            
            
              
              Rutherford ads. Buchanan. Send blk. spa. to def. for witnesses. Contrive to Capt. Ingles near Stone house Augusta.
            
            
              
              Stuart v. Dan. Gwinn. Daniel is an infant and must defend by Patrick his father.
            
            
              
              18.
              
              Ragan v. Cane. Recd. of Ragan 22/.
            
            
              
              19.
              
              Hayes et al. v. Smith. Inclosed writ of spa. and injunction to John Mills having first erased the name of Agnes Hayes who was made a def. Also Israel Christian became security for injn. to relieve me.
            
            
              
              Hayes v. Smith. Inclosed writ to J. Mills.
            
            
              
              Henry Key (Amherst) v. John Ryan (Amherst). To bring action of Slander but as the words were not spoken within 12 months, if def. should plead act of limn. I am to charge no fee. The def. said the pl. stole a cow belonging to John Harmer his employer.
            
            
              
              James Matthews (Amherst) v. John Ryan (Amherst). Bring same action for same cause. These words within a year.
            
            
              
              Henry Key (Amherst) v. Zachariah Taliaferro (Amherst). An action of Slander in Amherst. Gave my advice to Key and recd. 20/.
            
            
            
              
              Jackson v. Havre. Delivd. spa. to Skelron sher. of Augusta.
            
            
              
              Smith v. Patteson. Recd. of pl. 52/6.
            
            
              
              McDonald v. McMullin & Tetter v. Pearis. Delivd. Summs. to Smith Sh. of Augusta.
            
            
              
              McCartey v. Waterson. Kidd assumes to pay me 24/. So I am to dismiss.
            
            
              May
              20.
              
              John Grattan (Augusta) v. Wm. Waterson (Augusta). Recd. papers to put into hands of an Atty. to recover for which I shall charge  pr. Cent. I am to give Attamt. bond and G. Jones to indemnify me.
            
            
              
              Woods v. Smith. The def. speaks as if he had not emploied me, therefore appear not.
            
            
              
              21.
              
              If any suit should be brought agt. R. Woods for the escape of the prisoners May 18. 1768. I am to appear for him.
            
            
              
              22.
              
              John Jackson (Goochland) v. Joseph Jackson (Bedford). Petn. for 400 acres on the white oak branch, one of the waters of Hardware Albemarle. Patd. by Joseph Jackson. Recd. 10/.
            
            
              
              25.
              
              John Tazewell (Wmsburgh.) v. Nathaniel Savage (Northampton). To appear for pl. Comes on in Octob.
            
            
              
              Grattan v. Waterson. Entered into bond. Took out attamt. and gave to J. Tazewell with directions to summn. James Blair &  Tuning as Garnishees.
            
            
              June
              1.
              
              Give notice to W. Cabell that Mrs. Chiswell will demand dower of her husbands lands. He may continue to sell and pay 19 of money to her. Search records of Albemarle to see whether she relinquishes dower in the lands about Charlottesville.
            
            
              
              5.
              
              Hanbury (London) v. Dandridge’s exrs. and legatees. Chancery. Appear for W. Dandridge. See his letter &c.
            
            
              June
              14.
              
              Thompson v. Collier. Recd. of pl. 30/.
            
            
              
              Buchanan v. Bowan. Recd. of pl. 25/9.
            
            
              
              Robert Young (Augusta) ads. Wm. Waterson (Augusta). A Caveat. To appear for def. if called tomorrow. If not, to charge no fee unless spoke to by Young.
            
            
              
              Emploied by Colo. Byrd to do his business generally.
            
            
              
              McCartey v. Waterson. Returned bond to McCartey.
            
            
              
              Jones v. Lewis. Delivered to Colo. Randolph 3£ I had recd. from Jones for him.
            
            
              
              William Watkins (Cumberland) ads. Messrs. Farrel and Jones of Bristol assignees of James Legrand. Debt. Appear for def. Recd. sp. bail.
            
            
              
              15.
              
              Frederick Burge (Brunswick) v. William Munford (Amelia). A Caveat for 800 acres in Mecklenburgh. To appear for def. It comes on today. He was and still is an infant. Besides this has a receipt for the works. Recd. of def. 50/.
            
            
              
              16.
              
              Charles Robinson (  ) v. Nichs. Porter, Wm. Mcfarling, & Edwd. Watts (  ). A caveat for  acres in Orange. To appear for pl. Recd. Memdon. from G. W. Issue N. Sum. Write to E. P. if necessary.
            
            
              June
              17.
              
              Tilleroy v. Buchanan. Cannot find whether works have been retd.
            
            
              
              Ragan v. Cane, Winston Curd v. Edger, Jackson v. Jackson, Johnston v. Patterson Winston v. Grear. Took out summonses.
            
            
              
              Christian v. Bumpas, Key v. Ryan, Matthews v. Ryan. Took out writs.
            
            
              
              Burger v. Glenn. Inclosed copy of order of conc. to Burger.
            
            
              
              18.
              
              Mr. Wythe’s Caveat docquet delivd. to me.
            
            
              
              p.
              
              Thomas Trueman Murphy (Albemarle) v. Sacheverel Whitebread (  ) and William Trigg. For 400 acres on the branches of Glover’s creek Albemarle. To issue summs.
            
            
              
              p.
              
              William Wallace (Charl. or Meckl.) v. Daniel Hix (  ) et. al. To issue New Summ.
            
            
              
              p.
              
              Swinfel Hill (Mecklenburgh) (Halifax perhaps) v. Elias Wattraven (  ). Take out N. Sum.
            
            
              
              p.
              
              Henry Beckham (  ) v. Josephus Philips (  ) and Nicholas Porter (  ). Write to E. P. if necessary. Issue N. Summ.
            
            
              
              p.
              
              Robert Cuningham (Mecklenburgh) v. John Taylor Duke. Caveat for 300 and odd acres on the branches of Flatt and Dockerys creek Mecklenburgh.
            
            
              
              p.
              
              Id. v. eund. For 400 acres on same creeks and county joining to Courtney, Clark, and Cuningham. New sum. taken out by Baird. To write to pl. G. W. recd. fees.
            
            
              
              p.
              
              John Buchanan (Augusta) & Wm. Thompson (Aug.) v. John Harger. Issue N. Sum. NB. I believe Wm. Bowan intends to caveat this land and spoke to me to appear.
            
            
            
              
              d.
              
              Wm. Stegal (Pittsylvania) v. George Walker (  ) Issue N. Summ. The def. is an uncle to G. W. so attend particularly.
            
            
              June
              18.
              
              Henry Ensminger (Augusta) v. John Brown (Augusta). Replevin for a smith’s bellows, anvil, pick ax, a smith’s vise, 3 hammers, a broad axe, one cow, one heifer and a yearling.
            
            
              
              Young v. Waterson. See June 14. Waterson brought Caveat and got order for 150 acres of land above the head of Falling springs Augusta which Young bought and had regularly conveied from one Patterson without making Young a party. Therefore enter caveat in behalf of Young to prevent pat. on order of council.
            
            
              
              Buchanan v. Bowan. The entry of the caveat in S. O. is for 60 acres. Qu. if Summs. is not for 66.
            
            
              
              Young v. Waterson. I find a Caveat entered by Waterson agt. Patterson and Young for 135 acres on head of falling spring Augusta.
            
            
              
              Chamberlayne v. Harris, Maddison v. Johnson, Mead v. Williamson, Frame v. Warwick, Cabell v. Lee, Jackson v. Havre. Wrote to clients for instructions.
            
            
              
              Murphy v. Whitebread, Wallace v. Hicks, Beckham v. Philips, Buchanan v. Harger, Jones v. Lewis, Robinson v. Porter. Took out summs. and pd. Walthoe 35/.
            
            
              June
              20.
              
              Thomas Hardaway (Dinwiddie) v. Theodorick Bland (  ). An action for building a mill below the pl.’s mill. To assist G. W. for the def. See Bland’s letter.
            
            
              
              21.
              
              Margaret Brown (Henrico) v. Robert Brown (Henrico). To enter a caveat agt. an escheat warrant taken out by Brown for 4 lots in the town of Richmond and  acres of land adjoining formerly the property of Alexr. Brown whose widow is the pl. She is in possn. The def. is no relation nor in possn.
            
            
              
              Ensminger v. Brown. Took out writ of Replevin.
            
            
              
              22.
              
              Wrote to John May to enter last Caveat and send Summs. to sher. of Henrico and enclosed him 6/.
            
            
              July
              4.
              
              Delivd. writs in Key v. Ryan, and Matthews v. Ryan to sher. of Amherst who served them and returned them to me.
            
            
              
              5.
              
              Inclosed writs Christian v. Bumpass and Christian v. Patterson and summs. in Murphy v. Whitebread to sheriff of Buckingham. Also summs. in Wallace v. Hicks to sheriff of Charlotte.
            
            
              
              6.
              
              Inclosed summs. in Jones v. Lewis, Johnston v. Patterson, Curd v. Edger, and Ragan v. Cane to Mich. Bowyer. Also Writ of replevin in Brown v. Ensminger to Capt. Hogg.
            
            
              
                List of balances due June 1. 1768.    £   /    d   Archer John (Augusta)482¼   + Allegre William (Albemarle)1  Aldridge Robert (Frederick)710  Allen James (Augusta)14  Allen Eliz. (Essex)5  • Burger, Manus (Augusta)2183   + Bowan Wm. (Augusta)193   Braxton, Carter (K. William)210  Baird John. (Buckingham5  Clarke, Samuel (Culpepper)2126   Chiles Micajah (Albemarle)2126   Christian, Israel (Augusta)55  Crawford Samuel (Augusta. J. Mills security)55  Cabell, Joseph. (Buckingham)210  Cox, Edwd. (Cumberland)210  Cole, Isaac (Albemarle)10  Cary, Archibald (Chesterfield)210  Donaghe, Hugh (Augusta)226   Devire, James (Augusta)526   Dinwiddie, Robert (Colo. Corbin Atty.)210  Fry, John (Albemarle)710  Ford, John (Albemarle)212  Frame, David (Augusta)523   Gwinn, Patrick (Augusta)210  id. for Gwinn Daniel, an infant210  Gwinn, John (Augusta. Patr. Gwinn, secur.)210  Galaspy Robert (Augusta)2126    Gay, Samuel (Louisa)4164   Guthrie James (K. and Queen)210  Guthrie John (K. and Queen)5  Gottee, Sarah (Henrico. Jas. Lyle secur.)210  Gatewood William (Essex)4  Hayes, Hugh (Augusta)210  Harrison, Benjamin (Goochland)210  Hickman, Edwin. (Albemarle)2126   Henry, Patrick (Louisa)85  Hamilton, Thomas (Augusta)210  Hayes, William. (Bedford. J. Mills sec.)726   Hogg Peter (Augusta)215  Johnston, Andrew (Augusta)2126   Jackson, John (Augusta)139   Johnson, Philip (Charles city)3  Jackson, John (Goochland)226   Kidd, John (K. and Queen)5  Key, Henry (Amherst)2126   Lilly, Thomas (York)210  Meriwether, Francis (Amherst)210  Meriwether, Nichs. (Albemarle)15  Moore, John (Albemarle)210  McCartey, James (to be pd. by D. Kidd, Stanton)14  McAndlis, Wm. (Augusta)243   Mills, John (Augusta)75  McKain, James (Augusta. J. Mills secur.)55  Mclanahan, John (Augusta)15  Mclanahan, Alexr. (Augusta)15  McMullin, Wm. (Augusta)210  Mead, William. (Bedford)213  Meade, Richd. Tedder (Nansemund)1  McGill, James (Augusta)210   Matthews, James (Amherst)2126   • Patteson, Charles (Buckingham)243   Price, Leonard (Goochland)210  Rutherford, William. (Augusta)210  Read, Matthew. (Augusta)210  + Ragan, Jeremiah (Augusta)1106   Randolph, Thos. Mann (Goochland)15  Smith, Francis (Augusta)210  Stockdon, Thomas (Augusta)1176   Shelton John (Augusta) see Henry, Patrick.  Smith Abraham (Augusta)210  • Sunderland, Daniel (Frederick)1  Sloane John (Augusta)243   Strachan Peter (Henrico)5  Talford James (Augusta)210  id. for Talford Jeremiah210  id. for Talford, Andrew210  • Thorpe, Francis (Bedford)210  Taliaferro, Zachariah (Amherst)2183   – Thompson, John (Augusta)55  – Tetter George (Augusta)1126   Turpin, Thomas (Cumberland)210  Thompson John (Wmsburgh.)15  Tazewell, John (Wmsburgh.)5  • Witt, John (Albemarle)115   + Walker, Thomas (Albemarle)10  Winston, William (Albemarle)55 
            
            
              July
              14.
              
              Wm. Aylet (Alb.) v. Thos. Craig (Alb.). If such a suit is brought appear for def.
            
            
              
              Hickman v. Harper. Delvd. sci. fa. to Chas. Martin.
            
            
              Aug.
              11.
              
              If a suit of Patrick Wilson (Albemarle) servt. of John Spencer (Alb.) is brot. agt. Spencer, I am to appear for def.
            
            
              
              If a suit of George Freeman (  ) agt. Thos. Jopling (Amherst) Willm. Cox (Alb.) or Holman Freeman (Mecklenburgh) is brought I appear for def. whichever it is. A suit for negroes. Employ Wythe aux: immediately but conditionally if suit brought.
            
            
              
              Lewis Stephens (Frederick) ads.  Cabage (  ). Writ returned to April 1768. Emploied by G. W. to join him in defence.
            
            
              
              14.
              
              John Lewis (Goochland) ads. John Mayo (Cumberland). To appear for def. Writ served a month ago.
            
            
              Aug.
              16.
              
              Tetter Henderson v. Paris. Enquire if a caveat petn. has been entered for the same land as in Tetter v. Paris in the name of John Henderson v. Paris and appear for Paris.
            
            
              
              James McDowell (Augusta) v. Wm. Gilmer admr. of  Colburt decd. (Augusta). Enter 4. caveats for 100 acres on the waters of Carr’s creek Augusta.
            
            
              
              Waterson v. Young. Young tells me he was never summoned. He delivered to me the receipt of the works, fees &c. He says that before the caveat was entered Patterson transferred to him, and that the caveat was at first entered agt. Patterson only. Recd. of Young 20/.
            
            
              
              Buchanan v. Harger. Delivd. summs. to Buchanan.
            
            
              
              James McCartey (Wmsburg.) v. John Buchanan (Augusta). This is a caveat for the land which is the subject of the dispute between Buchanan & Harger.
            
            
              
              Winston v. Grear. Delivd. petn. to Winston, but he tells me to drop it.
            
            
              
              Tetter Henderson v. Paris. Paris agreed to sell the land to John Henderson (Albemarle) and they gave mutual bonds, but afterwards destroyed the bonds and were about a new bargain, which however they never concluded. On this Henderson has entered a caveat but petn. I am to defend Paris. I am to enquire whether Henderson’s or Tetter’s caveat is prior. If Tetter’s, then his right is clear. If Henderson’s, then I must rely on the above matter for defence.
            
            
            
              
              17.
              
              Tetter } v. Paris. I have mistaken. This is a petn. TetterHenderson
            
            
              
              can prove that the years in which quit rents have not been paid, there were effects enough on the land for the sheriff to distrain: so send him a summs. for witnesses. Recd. of Israel Christian for Tetter 21/6.
            
            
              
              Grattan v. Waterson. Enquire how much is attad. and write to Grattan.
            
            
              
              Robert Mclanahan (Augusta) v. John Grame (  ). A petn. for 400 acres on the mouth of the cow pasture river Augusta. This petn. was brought some time ago by the Atty. G. but he recollecting he was atty. for the def. qu. whether he has not dismissed it? If he has not, continue it for pl. If he has begin anew.
            
            
              
              Long v. Young (Augusta). Canc. I advised the pl. to commence his suit in Augusta court, and remove it to Wmsburg. by appeal.
            
            
              Aug.
              18.
              
              Alexr. White (Frederick) v. Mary Wood and James Wood (Frederick). To enter a caveat for 400 acres including the Ducking ponds on the North river of Shenandoe joining a tract of land called the Great plains Augusta. No defence to be made.
            
            
              
              Id. v. Eund. A caveat for 220 acres on the N. side of the N. river of Shenandoe joining the great plains Augusta. Mr. White wrote to J. B. some time ago to enter this caveat. If not done enter it immediately. Mr. Blair auxil. in both. Recd. 51/6.
            
            
              
              Direct White’s letters to the care of Mr. Wm. Alison Falmouth.
            
            
              
              Jonathan Douglass (Augusta) v. Robert Poage (Augusta). Enter a petn. for 240 acres on the waters of Flat run near Linwell’s creek Augusta, for want of improvements only. The patent about 7 years old.
            
            
              
              Archer ads. Crawford. Employ G. W. auxil.
            
            
              
              Ragan v. Cane. Recd. of Ragan 30/.
            
            
              
              John Buchanan (Augusta). To appear generally for him in Caveats.
            
            
              
              Wm. Henderson (Augusta) v. James Anderson (on the middle river Augusta). To bring Slander for saying of pl. ‘He was had up in Augusta court for stealing hogs and was cast and he could prove it,’ another time ‘he was catched in this court’ &c. If I should think it not actionable, issue no writ and charge only 20/.
            
            
            
              
              19.
              
              Rutherford ads. Buchanan. John Maddison tells me he was driven off by the Indians in 1754 or 1755 and the patent is dated June 20. 1753. Peace was concluded with the cherokees in Feb. 1762. The K.’s proclamn. then came  and before this time people were afraid to return. Besides this Colo. Paton of whom Rutherford bought, gave him his bond to make him a title, or to get the patent in Rutherford’s name. Paton took out the patent in Rutherford’s name, and never gave him notice so that he did not know quitrents were due. Qu. also as the proclamn. is still in force whether the judges will take cognisance of it. Inclosed to Rutherford a spa. for witnesses, and wrote to him the points he must support by evidence. (Qu. if they do not lie on Criple creek, a branch of Wood’s river?)
            
            
              
              Inclosed summses. in Robinson v. Porter et al. and Beckham v. Philips et al. to sher. of Orange. Summs. in Jackson v. Jackson to sher. of Bedford. Wrote to Wm. Herbert in Herbert and Byrd; and to Rob. Cuningham in Cungingham v. Duke.
            
            
              
              Thomas Bowyer (Augusta) ads. Benjamin Temple (K. William). To appear for Bowyer. Wm. Christian owed Temple £19. by bond, gaming money. Temple owed Chew: Chew owed Bowyer about £18 by bond. Temple delivered (perhaps assigned) Christian’s bond to Chew. Chew assigned it to Bowyer, and Bowyer thereon gave up Chew’s bond, received the money on Christian’s bond, and Chew gave him a receipt for the money. Temple sues Bowyer for this money as received for him. It is in Case. Dam. 40£.
            
            
              Aug.
              25.
              
              Edward Lee (Albemarle) and John Moore (  ) v. Stephen Willis (Hanover). To bring a suit for bricklayer’s work done for the def. See the account, amounting to £12–11–11.
            
            
              
              29.
              
              Draw a mge. William Burrass to Chas. Hudson. 195 acres on the branches of Taylor’s creek Albemarle the same he purchased of David Nowling. Hudson became bound as security to Nowling for 60—30 ℔ paiable June 1. 1769. 15 ℔ in June 1. 1770. and 15 ℔ 1. June 1771. Condn. to save harmless.
            
            
              
              30.
              
              Wrote to G. W. to appear for Dalton v. Lyons. Archer ads. Crawford. Cox et al. ads. Freeman.
            
            
              
              31.
              
              Gave Dalton my advice in writing in Dalton v. Lyon.
            
            
              Sep.
              7.
              
              Wrote by J. Thompson to J. Blair to enter the two Caveats White v. Wood, and inclosd. him 30/ recd. of White for him. Also wrote to J. May to enter petn. Douglass v. Poage, but not to send out summs. yet, also to issue writ in Lee v. Willis.
            
            
              
              9.
              
              Recd. a letter from A. Donald retaining me on behalf of the sufferers by the riot in Norfolk of Aug. 27.
            
            
              Sep.
              9.
              
              Recd. letter from John Lynch (Bedford) for my opinion in Lynch v. Key & Lynch v. Dooley and Wood.
            
            
              
              12.
              
              Colo. Moore employs me for Chas. Harrison (Surry) ads. Benjamin Harrison (Chas. City). Augustine Claiborne to send me state of the case and my fee.
            
            
              
              13.
              
              Gave Committed my opinion to writing in a letter to John Lynch.
            
            
              
              16.
              
              Blake v. Jones. This cause has gone agt. Blake and he appeals. I appear for Jones. Recd. by William Tandy 20/. I must endeavor to recover a negro sold to pay a debt of 12£. The personal estate appraised to upwards of 40£. The negro (the worth 100£) sold for 22£. Blake himself becoming purchaser.
            
            
              
              20.
              
              William Anderson (Louisa) v. Richard Dickins (  ). Enter petn. for 368 acres Louisa. Granted to Thomas Dickins by patent dated  .
            
            
              
              23.
              
              Michael Bowyer (Augusta) v. Charles Walker (Augusta). A petn. for 220 acres on Jackson’s river Augusta. Appear for pl. Summs. retd. to October 1768.
            
            
              
              John Galloway (Bedford) v. Zachariah Burnley and Thos. Bell (Orange). Move for pl. on replevy bond to have judgmt. and issue exn. immediately. Notice was given him that a motion would be made on 1st. Saturday in October court. Jas. Pleasants to send me affidavit of this. He emploied me. Recd. the bond.
            
            
              Sep.
              23.
              
              Jas. Pleasants (Cumberland) v. John May (  ). Enter Caveat for 400 acres on the ridges and head branches of Elk creek and 260 acres on the ridges between Diuguid’s mill creek and Elk creek Buckingham. Send the Summs. to Buckingham.
            
            
              
              Jas. Pleasants (Cumberland) v. Joshua May (  ). Enter Caveat for 170 acres on the ridges and head branches of Diuguid’s mill creek and Elk creek, Buckingham. Send summs. to Buckingham. Let there be inclusive patent for this and the other two.
            
            
              
              Jas. Pleasants et ux. (Cumb.) v. John Pleasants (Henrico). My opinion on this case. John Pleasants decd. was seised of lands of his own. He was also possd. of lands and slaves under the delivery of the def. He gave his wife 300£ and three negroes by will, and does not say in lieu of dower. She accepted the legacy and demands dower. Qu. 1. whether the widow is dowable of his proper lands? 2. whether she is dowable of the lands and slaves he had under the delivery of his father? 3. whether by accepting the legacy and not renouncing within 3. months, she is not now barred?
            
            
              Sep.
              25.
              
              Mayo v. Lewis. This a second suit, and is a branch of the same dispute as that entered Aug. 14. Appear for def.
            
            
              
              Harrison v. John Bernard (Cumberland). Shew the agreement to G. W. and consult whether suit may be brought. Bernard is gone off and not ⅓ of the work done. Left exposed to the weather. N. B. the pl. will be coroner sheriff, so send to Coroner.
            
            
              
              29.
              
              Entered petn. in Anderson v. Dickins in S. O. also caveats and took out Summs.’s in Pleasants v. John May and Pleasants v. Joshua May in S. O. and C. O. Pd. Walthoe 11/6.
            
            
              
              Dalton v. Lyon. Sent G. W. 20/ for his opinion.
            
            
              Octob.
              8.
              
              John Holt (Wmsburgh.) v. James Patterson (Wmsburgh.). Patterson had verdict and judgmt. agt. this pl. in the Hustings and no decln. was filed. He applies to me to set it aside by Writ of error, or Supersedeas in the General court.
            
            
              
              13.
              
              Hite (  ) v. Ld. Fairfax. Join G. W. in defence. It will come on the 3d. day of next court.
            
            
            
              
              Archibald Gordon (Pittsylvania) v. Coatney Broyls al. dict. John Coltney Broyls (not known where). A caveat for 242. acres on the head branch of Snow creek Pittsylvania.
            
            
              
              15.
              
              John Crawford (Southampto.) v. John Byrd junr. (Southampton). A caveat for 198 acres upon Buckhorn Southampton.
            
            
              
              Id. v. eund. For 46 acres on the North side Meherrin river Southampton. He has entered and pd. fees.
            
            
              Octob.
              15.
              
              Francis McBride (Augusta) v. John Oneal (Augusta). Enter Caveat for 27 acres on a branch of Muddy creek near Wood’s land, Augusta. Mem. this is patd.
            
            
              
              Id. v. eund. For 100 acres on the head of Warr or Clay lick branch, Augusta.
            
            
              
              x
              Id. v. eund. For 200 acres on the N. side of the Dry river joining the lands of Wood and Hill, Augusta. See Nov. 16.
            
            
              
              x
              Id. v. John Hughes (Augusta). For 150 acres on the waters of Shenandoe river near the land of Adam Ride, Augusta.
            
            
              
              x
              Id. v. eund. For 255 acres on a branch of Linwell’s mill creek adjoining to the lands of Thomas & Joseph Bryan, Augusta.
            
            
              
              Id. v. William Shaw (Augusta). For 190 acres on a branch of Linwell’s creek called M’Cay’s Draft, Augusta.
            
            
              
              Wm. Herbert v. Joseph Farrell and Wm. Jones merchts. and partners of the city of Bristol in the Kingdom of G. Britain and John Wayles and Archibald Cary. Issued spa. in Chy.
            
            
              
              David Herbert senr. & D. Herbert junr. v. eosd. Issued spa. in Chy.
            
            
              
              Wm. Herbert v. the Honble. W. Byrd esqr. surviving partner of the honble. F. Fauquier, John Robinson, and John Chiswell esq. Issued summs. in case. Dam. 300.£.
            
            
              
              17.
              
              Doctr.  Campbell emplois me in his suits on the Norfolk riot.
            
            
              
              Wrote to W. Dalton what was to be done in his appeal.
            
            
              
              Parker (Norfolk) v. Max. Calvert, Jo. Calvert Newton junr. and John Lavelling (Norfolk). Action of same kind for same cause as Doctr. Campbell’s. Emploied by pl.
            
            
              Octob.
              18.
              
              Thomas Phelps (Buckingham) v. James Lyon (Chesterfeild). A petn. for 400 acres on Wolf creek Buckingham. The petn. has been entered but the summs. never served so send to the pl. Alias Summs. Recd. 20/.
            
            
              
              21.
              
              Anne Scott (Amelia) v. Joseph Egleston et ux. (Amelia). Removed from Amelia to this Gen. court by Certiorari. Recd. 50/.
            
            
            
              
              Tetter v. Paris. } I find that Tetter’s petn. is entered April 12. 1768. for 275 acres and Henderson’s is entered April 14. for 271 acres.Henderson v. Paris.
            
            
              
              20.
              
              Thomas Wood (Pr. Edward) v. Philemon Halcomb (Pr. Edwd.) and Leander Hughes (Pr. Edwd.). Trespass. To appear for pl. Writ retnble. to this court.
            
            
              
              Grattan v. Waterson.
            
            
              
                  Judgmt. for      £6– 3–8   Tobo. Cts. 127 ℔ 21/2 L.’s fee 15/ 1–16–2   to be recd. by Grattan 4– 7–6  
            
            
              
              22.
              
              Waterson v. Young. This seems to be the case. Waterson entered Caveat April 20. 1767. agt. Rob. Patterson Junr. for 150 acres, above the head of Falling springs Augusta. He entered another June 10. 1767. agt. R. Patterson junr. and Robert Young for 135 acres on the head of Falling Spring Augusta.
            
            
              Octob.
              24.
              
              William Hughes (Louisa) v. Matthew Johnson (Louisa). Petn. for 400 acres on Hickory creek Louisa patd. about 30 years ago for want of Quitrents. Entered the petn.
            
            
              
              27.
              
              Thomas Ballow (Amherst) v. Benjamin Wright (Amh.). Appeal. Appear for Ballow.
            
            
              
              Pd. Walthoe 11/6 caveat fees in White v. Wood.
            
            
              
              v. Massey. T. Ballard Smith sais the def. expects this suit is dismd. and thinks the pl. intends to surprise him, so I will appear for Massey.
            
            
              
              28.
              
              Isaac Bates (Buckingham) v. John Cannon (Buckingham). Employed by Mr. J. Nicholas for pl. See his memdm.
            
            
              
              William Calvard (Louisa) v. Charles Thompson (Louisa). Enter petn. for 300 acres on the small branches of the Byrd and Rockey creeks Louisa being that part of a tract of 513 acres granted to the sd. Chas. Thompson by patent bearing date Sep. 10. 1755. 513 acres whereof being that part of the sd. tract which was not included in a petn. entered by the sd. William agt. the sd. Chas. and on which he obtained a certificate in 1763.
            
            
              Nov.
              3.
              
              Francis Thorntn. (Spotsylvania) v. James Hunter (Spots.). Assist G. W. for pl. Removed here by Certiorari.
            
            
              
              Richd. Reply (Buckingham) v. David Patterson (Buckingham). Case dam. 1000£. To appear for pl. He has pd. for writ.
            
            
              
              Took out writ in Harrison v. Barnard. Case dam. 500£. Henderson v. Anderson. Case dam. 200£. Also Summs. in Douglass v. Poag & Anderson v. Dickins.
            
            
            
              
              5.
              
              Trustees of Charles Palmer (K. Wm.) v. Roger Gregory (K. Wm.). This is to be an action of tresspass for removing a stone off lands which the pls. claim. The bounds will be the first question. The second will be on this ‘a devise to the wife for life, after her death to the trustees to sell and divide among the children,’ 2 sons 2 daurs. The husbands of the daurs., and one of the sons agree in the life of the mother to give up this disputed part of about 6 acres, and whether that agreement shall bind them, they having then no title? Note the mother gave up in her life and the trustees sold to Neale who married one of the daurs. If this action is brought I am employed by Thos. Rose for pls.
            
            
              
              Cuningham v. Duke. Qu. if this is not for one of the tracts caveated. G. W. tells me to appear for pl.
            
            
              Nov.
              5.
              
              John Poage (Augusta) ads.  Mclure (Augusta). Two caveats. Desired by Samps. Matthews to appear for def. Poage and recd. the patents of the land.
            
            
              
              John Pasteur (Wmsburgh.) ads. George Mutter & co. Debt for 120£. Appear for pl. Recd. 3£.
            
            
              
              8.
              
              Inclosed writ in Harrison v. Barnard to Carter Harrison. Summs. in Pleasants v. Carner to James Pleasants and sp. bail peices in Mayo v. Lewis to Jno. Lewis.
            
            
              
              9.
              
              John Handcock (Albemarle) v. Philip Walker (  ) and David Staples heir of John Staples (Albemarle). To enter a caveat. J. Staples as surveior sold to the pl. Recd. 20/.
            
            
              
              Thos. Carr (Albemarle) v. Joseph Smith (  ). To enter caveat for ninety odd acres or thereabouts on the S. W. side of the N. fork of James river the Rivanna. The def. is heir to Larkin Smith. Works never returned.
            
            
              Nov.
              9.
              
              Inclosed Summs. in Phelps v. Lyle to sher. of Chesterfeild. Also writ in Repley v. Patterson to sheriff of Buckingham.
            
            
              
              Charles Lambard (Albemarle) v.    . This is an old petn. of Lambard’s. I am to hasten it and charge no fee.
            
            
              
              10.
              
              Giles & Webster v. Wilkinson. Gave opinion in writing & recd. 20/.
            
            
              
              15.
              
              Joseph Luney (Augusta) v. Charles Meets (S. Carolina) & Adam Luney (N. Carolina). Enter caveat for 127 acres on Stoney run a branch of Craig’s creek Augusta. This land was taken up and surveied by Thomas Lee who died without heir having first sold to Meets, who sold to Adam Luney, and he to the present pl. but there were never any writings of conveiance except a bill of Sale from Adam Luney to the present pl. The pl. can prove this land was surveied, tho’ nothing of it appears in Surveior’s books. There will be no opposition. Recd. 8/3.
            
            
              
              Mclanahan v. Cuningham. Delivd. Summs. to J. Mclanahan.
            
            
              
              Henderson v. Anderson. Recd. 2/10½ to pay for writ and am to dismiss. Shall charge no fee.
            
            
              Nov.
              15.
              
              Delivd. Summs. in Smith v. Patteson & Tetter v. Paris to Mich. Bowyer.
            
            
              
              16.
              
              McMullin v. McDonald & Douglass v. Poag. Delivd. Summs. to J. Bowyer.
            
            
              
              Buchanan v. Rutherford. Inclosed to def. commn. and proper interrogatories to examine witnesses, by Capt. Christian.
            
            
              
              Hanbury v. Claiborne et al. Wrote to Dandridge.
            
            
              
              White v. Wood. Wrote to White and gave him my opinion in Rolfe’s case.
            
            
              
              Mclure v. Smith. Recd. of Smith 50/.
            
            
              
              McCaul v. Donaghe. Recd. 42/6.
            
            
              
              John Compton (Augusta) v. William Clarke and Anne ux. (Carolina). To enter petn. for 100 acres in Brock’s gap Augusta patd. by William Wallin upwards of 20 years ago, by him conveied to John States by deed, who died leaving Anne his daur. and heir. Recd. of Daniel Smith for pl. 25/6.
            
            
              
              Mcbride v. Oneal. For 200 acres. Daniel Smith tells me he thinks this land is patd. so to enquire and if so enter petn. for Mcbride by one Callation so to dismiss it: but    
            
            
              
              Francis Macbride v. John Oneal. For 200 acres more or less on War branch joining the land of Calation and Colwell Augusta. Quare if patd. Search record and proceed accordingly.
            
            
              
              18.
              
              Feilder v. Reade. Recd. of Reade 50/.
            
            
              
              James Cowden (Augusta) v. Blakeley Brush and Crane Brush (Augusta). Enter Caveat for 380 acres a mile from Carr’s creek adjoining the lands of Robert Erwin Augusta. The works never retd. Recd. of Cowden 8/3.
            
            
              
              Joseph How (Augusta) v. Samuel Pritchard (Hampshire). Should a suit be brought I am for pl.
            
            
              
              James Greenlee (Augusta) v. Jacob Gray (Augusta). This is a petn. for 250 acres on the head of mill creek one of the waters of James river, being part of a tract of 92100 acres patd. by Benjamin Borden senr. Nov. 6. 1739. The pl. entered the petn. and paid 2/6 but took out no Summs. Take out Summs. and inclose it to Mich. Bowyer.
            
            
              Nov.
              18.
              
              Israel Christian (Augusta) ads. Henry Cuyler (  ). This is an action on the case. The writ returned to last October court. Appear for def.
            
            
              
              Francis Smith (Augusta) v. Richd. Woods (Augusta). An action of TAB. dam. £200. The writ was returnable last October, but got too late to the sheriff, so take out Al. Cap. for pl.
            
            
              
              Id. v. James McDowell (Augusta). Issue writ in TAB. Dam. 200£ but keep it in my own hands till further orders from pl.
            
            
              
              20.
              
              Wrote to John May for articles mentioned in my common memdms., see Nov. 18. and inclosed 33/ for Wathoe in Handcock v. Walker, Carr v. Smith, Luney v. Meets, & Cowden v. Brush. Wrote to G. W. as by memm. of same date.
            
            
              
              23.
              
              George Douglass (Amherst) v. Edward Mousley (Amherst). Enter Caveat for 185 acres on the N. fork of Hickory creek adjoining the lands of the sd. George Douglass and Edward Mousley, Amherst. Surveied in April 18. 1768. Works not yet returned. Pl. is to pay fees hereafter. Wrote to J. May by Patr. Henry and inclosed 5/9 to enter it.
            
            
              Dec.
              6.
              
              Witt v. Barnett. Recd. of Abner Witt 11/3.
            
            
              
              Abner Witt (Albemarle) v. John Biby (Albemarle). Enter caveat for 323 acres on Horsley’s creek Albemarle. Works not retd. Recd. 8/6.
            
            
              
              7.
              
              J. Lynch’s case. Recd. for opinion 20/.
            
            
              
              11.
              
              James Devire and Betty ux. (Augusta) v. Reuben Daniel (Orange). To bring Slander for these words ‘if the sd. Betty has a child it positively is not the child of the sd. James but a bastard, and tho’ it is hard of me to say so of my child I really think it is so.’ Note I recd. instructions a month ago but forgot to enter the memm.
            
            
              
              Scott v. Egglestone. Inclosed to J. Scott by Mr. Carr a copy of order of court.
            
            
              
              Pleasants v. May. 2. Caveats. Inclosed to sheriff of Buckingham by J. Harvie. Also Jackson v. Jackson. Inclosed by the same to sheriff of Bedford.
            
            
              
              12.
              
              Michael Bowyer (Augusta) v. Alexander Buchanan (South Carolina). Enter petn. for 400 acres on both sides of Smith’s creek patd. by Valentine Sevear Jan. 12. 1746.
            
            
            
              
              Wrote by Adam Wallace of Augusta to John May as per common Memms. of Dec. 12.
            
            
              
              Witt v. Biby. Inclosed to J. May 5/9 for Summs.
            
            
              Dec.
              17.
              
              J. May writes me he cannot find patent in Mcbride v. Oneal. See Nov. 16.
            
            
              
              J. May incloses me £3–15 recovered in Grattan v. Waterson. He received £4–7–6 but as he writes Wood stopped 15/ for 6 taxes omitted in my bill of October, but note he has stopped but 12/6, so Qu. as to the other 2/6 whether he may not have restored it on discovering he has charged me 3 taxes in Pleasants v. May when there are but two such caveats. I am to pay this 12/6 to Grattan.
            
            
              
              Recd. from J. May as follows
            
            
              
              Hogg v. Moore. Ca. Sa.
            
            
              
               Mclure v. McGill. } Copy decln.Stuart v. Heron.Mclure v. Smith.
            
            
              
              Greenlee v. Gray. Summs.
            
            
              
              Smith v. McDowell. Caps.
            
            
              
              Smith v. Woods. Caps.
            
            
              
              Compton v. Clarke. Summs.
            
            
              
              Cowden v. Brush. Summs.
            
            
              
              Luney v. Meets. Summs.
            
            
              
              Carr v. Smith. Summs.
            
            
              
              Handcock v. Walker. Summs.
            
            
              
              Calvard v. Thompson. Summs.
            
            
              
              Hughes v. Johnson. Summs.
            
            
              
              Galloway v. Burnley. Ca. Sa.
            
            
              
              Pleasants v. May. 2 Summs. but note of these two I will make no use, having found the others which had 
            
            
              
              18.
              
              Inclosed Summs. in Hughes v. Johnson to Hughes. Also Ca. Sa. in Galloway v. Burnley to Sher. of Orange under cover to Bell.
            
            
              
              18.
              
              Inclosed Summs. in Calvard v. Thompson to pl.
            
            
              
              20.
              
              Recd. Summs. in Bowyer v. Buchanan & inclosed it to Bowyer. Recd. also writ in Devire et ux. v. Daniel.
            
            
              
              25.
              
              Delivd. summs. in Carr v. Smith to J. Marks.
            
          
          
          1768
          
            
              Jan.
              1.
              x
              Gave a servt. at Charlottesville 7½d.
            
            
              
              14.
              
              Colo. C. Lewis, Wm. Tandy, John Swann, Thomas Richards, Thomas West subscribe for Rind’s paper, also Wm. Lewis.
            
            
              
              x
              Gave J. Lemons 1/3.
            
            
              
              Purchased a mare of John Marks for £11 paiable April 1.
            
            
              
              31.
              x
              Pd. a negro of Chr. Clarke’s for Alberti 2/6.
            
            
              Feb.
              3.
              
              Settled with T. Morgan, and am £3–9/ in his debt, 10/ of which I am to pay for him to J. Morris and 19/ I give him an order for on R. Harvie. Note 40/ of this was given him for extraordinary services. His wages the following year to be the same, viz. 8£.
            
            
              
              11.
              
              Charles Lambard, spoke to Rind to send him his papers, has not done so.
            
            
              
              Undertook to pay for Alberti Val. Wood on a judgment £3–13–6.
            
            
              
              x
              Borrowed of D. Carr £5.
            
            
              
              x
              Pd. R. Harper £3–11.
            
            
              
              Assumed to pay to Robin Sharpe for J. Fretwell £6–5 before June 1st.
            
            
              
              Recd. of Charles Hudson for fiddlestrings 7/6.
            
            
              
              13.
              x
              Pd. W. Beck for oysters 4/.
            
            
              
              Pd. do. for services 10/.
            
            
            
              x
              14.
              
              Pd. Jack Harvie for money advanced for me at S. O. 27/6 for lawfund.
            
            
              x
              16.
              
              Borrowed of W. Hickman 5/.
            
            
              x
              27.
              
              Borrowed of Mrs. Carr 28/.
            
            
              
              x
              Pd. Wm. Moreman  Andrew Moorman on acct. of R. Harper 30/.
            
            
              March
              
              x
              Pd. at Carr’s race for bumbo 5/.
            
            
              
              x
              Pd. at do. for cakes 2/.
            
            
              x
              10.
              
              Borrowed of Mr. Carr £9–15.
            
            
              
              x
              Recd. of Wm. Robertson for lawfund 25/.
            
            
              
              x
              Pd. W. Beck 5/.
            
            
              
              (Recd. of Chas. Lambard 4/ to pay for advertisement.)
            
            
              
              x
              Pd. Majr. Woods £3–14–4½.
            
            
              
              x
              Pd. Jack Walker for J. Hale being due to him on an order from Joanna Collins 35/.
            
            
              
              Credit W. Allegre on the assumps. of Anderson the Smith 20/.
            
            
              x
              12.
              
              Paid Joel Terril for T. West 30/.
            
            
              
              x
              Pd. Joel Terril for T. West 2/.
            
            
              x
              14.
              
              Pd. at Wm. Woods for oats 1/.
            
            
              x
              15.
              
              Pd. at Williams’s for entertt. 5/3.
            
            
              
              Pd. at Matthews’s for bumbo.
            
            
              
              x
              Recd. of McAndles, Sloane and Talford for L. fund 34/6.
            
            
              
              x
              Pd. T. Bowyer 23/ Mar.
            
            
              
              x
              Recd. of Hugh Donaghe £3–14–3 to pay 5 rights, 2 Secret.’s fees, one governor’s fee, and 5/ for law fund 7/6.
            
            
              x
              16.
              
              Recd. of J. Jackson for law fund 34/6. Recd. of Bowan for do. 20/.
            
            
              
              x
              Recd. of T. Lewis for L. f. 25/ of Colo. Preston 2/6 of D. Smith 1/6.
            
            
              
              17.
              
              Recd. of G. Tetter for L. fund 20/ of J. Allen for do. 26/.
            
            
              x
              18.
              
              Pd. T. Bowyer for entertt. 28/6.
            
            
              
              x
              Gave Jupiter to pay a sadler in Stanton 1/3.
            
            
            
              
              x
              Pd. Hyde for lodging 20/.
            
            
              
              x
              Gave a servt. at T. Bowyers 2/6.
            
            
              
              x
              Gave J. Marks to pay my club of bumbo at Matthews’s 1/.
            
            
              
              x
              Pd. at McClanahans 5/.
            
            
              x
              19.
              
              Pd. at Williams’s for entertt. 4/8.
            
            
              
              x
              Pd. at Wallace’s for do. 2/6.
            
            
              
              x
              Lost 3¾d.
            
            
              x Mar.
              21.
              
              Pd. W. Beck for going to Amherst 10/.
            
            
              x
              22.
              
              Pd. at Joel Terril’s for wine 2/6.
            
            
              
              x
              Recd. of George Clasby by Hugh Rose £45.
            
            
              x
              23.
              
              Pd. Bennett Henderson for Val. Wood £3–13–9.
            
            
              
              x
              Pd. T. Morgan which balances till Dec. 25. 1767. 10/.
            
            
              
              x
              Pd. Rob. Cobbs for making a level 2/6.
            
            
              x
              24.
              
              Spent at Orange C. House 5/7½.
            
            
              x
              25.
              
              Pd. J. Walker in exchanging spurs 5/.
            
            
              x
              26.
              
              Pd. W. Hickman for Steward Carrel £2–11–7.
            
            
              
              x
              Pd. W. Carrol for sawing 247 feet Cherry 6/3.
            
            
              
              x
              Recd. of A. Witt for L. fund 38/6.
            
            
              x
              27.
              
              Pd. Squire for canoe and two hhds. 15/.
            
            
              
              x
              Recd. of S. Henderson for L. fund 52/6.
            
            
              x
              28.
              
              Pd. Humphrey Gains for his father £3–15.
            
            
              x
              30.
              
              Pd. a Smith in Goochland for mending chair 1/.
            
            
              x
              31.
              
              Pd. a Smith at Goochland C. H. for do. 1/.
            
            
              x April
              1.
              
              Pd. for entertmt. at Vaughan’s 23/.
            
            
              x
              3.
              
              Pd. at Davies’s for entertt. 2/6.
            
            
              
              x
              Pd. at do. for ferriage 3/.
            
            
              
              x
              Gave at do. to ferrymen 1/3.
            
            
              
              x
              Pd. W. Smith Wmsburgh. £5.
            
            
              x
              4.
              
              Gave Mrs. Chiswell’s Nat 1/3.
            
            
              
              x
              Lent Dr. Gilmer 1/6.
            
            
            
              
              x
              Pd. Haldenby Dixon £20.
            
            
              
              x
              Pd. at Coffee house 7½d.
            
            
              
              x
              Pd. at play house 11/6.
            
            
              x
              5.
              
              Pd. at Coffee house 7½d.
            
            
              
              (Pd. Rind for Charles Lambard’s advertt. 4/).
            
            
              x
              6.
              
              Pd. Colo. Henry half subscription money for map 15/.
            
            
              
              x
              Pd. Smith for wood 6/.
            
            
              x
              7.
              
              Pd. a barber at York 3¾d.
            
            
              
              x
              Pd. Mitchell at York ferriage & entertt. 19/6.
            
            
              
              x
              Pd. Do. for dinner 5/.
            
            
              
              x
              Gave ferry men 5/.
            
            
              x
              9.
              
              Gave T. Lewis 1/5½.
            
            
              
              x
              Gave servts. at Colo. Lewis’s 2/6.
            
            
              x
              10.
              
              Gave servt. at F. Willis’s 1/3.
            
            
              
              x
              Gave Colo. Lewis’s George 2/6.
            
            
              
              x
              Paid ferriage and gave ferrymen at York 5/.
            
            
              x
              11.
              
              Pd. for seeing an elk 7½d.
            
            
              
              x
              Pd. for play tickets 30/.
            
            
              April x 
              12.
              
              Recd. of W. Gatewood for L. fund 20/.
            
            
              
              x
              Pd. at coffee house 3¾d.
            
            
              x
              13.
              
              Recd. of W. Waterson for L. fund 26/.
            
            
              x
              15.
              
              Recd. of W. Mead for do. 5/3.
            
            
              x
              16.
              
              Pd. L. Savage for D. Carr’s Atty.’s Commn. 20/.
            
            
              
              x
              Pd. Walthoe for L. fund 5/9.
            
            
              
              x
              Gave a servt. of Dr. Carter’s 1/6.
            
            
              x
              18.
              
              Gave Watermen from Rosewell 5/.
            
            
              
              x
              Pd. Walthoe for L. fund 5/9.
            
            
            
              
              x
              Gave servt. of J. Baker’s 2/6.
            
            
              
              x
              Pd. at coffee house 1/.
            
            
              
              x
              Pd. at play house 5/.
            
            
              x
              19.
              
              Pd. Warren of N. Kent C. H. in full 14/.
            
            
              
              x
              Pd. a man for oats 7/6.
            
            
              x
              20.
              
              Pd. at coffee house 1/.
            
            
              
              x
              Pd. Walthoe for L. f. 5/9.
            
            
              x
              21.
              
              Pd. for 2 ℔. butter 2/6.
            
            
              x
              22.
              
              Pd. the baker 1/3.
            
            
              x
              23.
              
              Pd. W. Smith 20/.
            
            
              
              Recd. of J. Guthrie for L. F. 50/.
            
            
              x
              24.
              
              Pd. a shoemaker 7½d.
            
            
              
              x
              Gave a servt. at Green spring 2/6.
            
            
              x
              25.
              
              Pd. at Coffee house 7½d.
            
            
              x
              26.
              
              Pd. at Mrs. Vobe’s for punch 2/.
            
            
              x
              27.
              
              Pd. for play tickets 22/6.
            
            
              
              x
              Pd. Anthony Hay 22/6.
            
            
              x
              29.
              
              Pd. a man for 2 barrels of corn 19/.
            
            
              
              x
              Pd. at play house 10/.
            
            
              x
              30.
              
              Gave J. Walker’s Titus 1/3.
            
            
              
              x
              Pd. at Concert 5/.
            
            
              x May
              2.
              
              Pd. at play house 5/.
            
            
              x
              3.
              
              Gave servt. of L. Burwells Gloster. 2/6.
            
            
              x
              5.
              
              Borrowed of Jack Walker 5/.
            
            
              
              x
              Pd. at a Concert 5/.
            
            
              
              6.
              
              Gave James Hubard my bond for £8–1–9.
            
            
            
              x May
              6.
              
              Borrowed of Isaac Coles 5/.
            
            
              
              x
              Pd. at play House 5/.
            
            
              x
              7.
              
              Gave The. Munford £10–5 = 8£–4/ sterl. to lay out in best Crown glass and 150 yds. Window line.
            
            
              
              Gave Jerman Baker my bond for £15–11–3.
            
            
              
              (Recd. of Treasurer for J. Bolling £41–16.)
            
            
              
              (Recd. of Do. for Colo. A. Lewis £4–0–3.)
            
            
              
              x
              Pd. treasurer for last year’s dues £22–6–8.
            
            
              
              x
              Pd. Mr. May for writs &c. £2–12–6.
            
            
              
              x
              Gave Jupiter to pay Bramer for candles 4/Moyer for bread 7½d.Burdet for candles 2/6.
            
            
              
              x
              Gave servt. at Southall’s 2/6.
            
            
              
              x
              Pd. Isaac Coles 5/.
            
            
              
              x
              Pd. Bailis 10/.
            
            
              
              x
              Recd. of A. McCaul £75.
            
            
              
              x
              Pd. Christ. Ayscough 5/.
            
            
              
              x
              Pd. Charlton £5–10–7½.
            
            
              
              x
              Pd. Anthy. Hay £15.
            
            
              
              x
              Pd. Charles Taliaferro £5–12–6.
            
            
              
              x
              Pd. J. Dixon exr. of Royle £25.
            
            
              
              x
              Pd. at printg. office for blk. book for D. Carr 6/.
            
            
              
              Gave Walter Lenox note of hand for £5–14.
            
            
              
              x
              Pd. W. Smith £3.
            
            
              x
              8.
              
              Gave Mrs. Chiswells Tom 2/6.
            
            
              
              x
              Pd. ferriage at Claiborne’s 3/.
            
            
            
              
              x
              Gave ferrymen 1/3.
            
            
              
              9.
              
              (Pd. J. Walker for money he had pd. to Rose on order of J. Marks for me £20.
            
            
              
              x
              Recd. of J. Walker for Johnson v. Robinson 40/.
            
            
              
              x
              Pd. Quarles at Page’s for entertt. 5/7½.
            
            
              x
              10.
              
              Pd. at Hanover C. H. for entertt. 5/7½.
            
            
              x
              12.
              
              Pd. J. Swann for Colo. Carter £8.
            
            
              
              x
              Pd. Joel Terril in full 15/4½.
            
            
              
              x
              Pd. R. Sharpe on Order of Fretwell £6–5.
            
            
              
              x
              Pd. Hierom Gaines 10/.
            
            
              x
              13.
              
              Lent W. Kenney (delivd. to Ben. Bryan) 6/3.
            
            
              x
              15.
              
              Borrowed of D. Carr £94–13–1.
            
            
              
              Gave D. Carr my bond for 140£ being my present debt to him.
            
            
              
              Agreed with Mr. Moore that he shall level 250 f. square on the top of the mountain at the N. E. end by Christmas, for which I am to give 180 bushels of wheat, and 24 bushels of corn, 12 of which are not to be paid till corn comes in. If there should be any solid rock to dig we will leave to indifferent men to settle that part between us.
            
            
              x
              16.
              
              Left with Joel Terril for John Moore £3–5.
            
            
              x
              17.
              
              Pd. Mrs. Wallace for entertmt. 5/.
            
            
              
              x
              Recd. of W. Herbert for L. F. 11.£.
            
            
              
              x
              Recd. of A. Lewis for do. 25/.
            
            
              
              (Pd. Colo. A. Lewis £4. from treasury.)
            
            
              
              x
              Pd. at S. Matthews’s for punch 1/6.
            
            
              x
              18.
              
              Pd. for do. at do. 1/5¼ x recd. of Ragan for L. F. 22/.
            
            
              
              x
              Pd. for do. at do. 1/.
            
            
              x
              19.
              
              Pd. at Mclanahan’s for entertt. 6/6 x rd. of H. Key for L. F. 20/ of D. Smith for do. 53/.
            
            
              x
              20.
              
              Pd. Hyde at Staunton for lodgg. 20/.
            
            
              
              Pd. Bowyer for entertt. 33/.
            
            
            
              x
              21.
              
              Pd. a negro for finding my horses 5/.
            
            
              
              x
              Pd. Mrs. Wallace for entertt. 2/6.
            
            
              
              x
              Pd. a mistake in my acct. with John Moore 12/6.
            
            
              
              x
              Pd. do. my expences last court 8/2.
            
            
              
              22.
              
              Recd. of R. Adams for Deacon Craig 20/.
            
            
              x
              22.
              
              Pd. at Rutherford’s for corn 6d x recd. from J. Jackson for L. F. 10/.
            
            
              x
              24.
              
              Pd. at Vaughan’s for entertt. 10/.
            
            
              
              x
              Pd. Warren at N. Kent C. H. for entertt. 5/3.
            
            
              
              x
              Gave servt. there 7½d.
            
            
              x
              25.
              
              Pd. Doctr. Pasteur for violin £5.
            
            
              
              x
              Pd. at coffee house 7½d.
            
            
              x
              26.
              
              Lent Mrs. Smith 20/.
            
            
              
              x
              Pd. at printing office for ½ quire of paper 5/.
            
            
              x
              28.
              
              Pd. postage 3/6.
            
            
              
              x
              Pd. G. Lefont 1/3.
            
            
              
              29.
              x
              Pd. W. Byers 17/3.
            
            
              x
              30.
              
              Pd. Fr. Bryan admr. of J. Pullet £3–1–8.
            
            
              
              x
              Lost 3d.
            
            
              
              x
              Pd. Southall £3–18.
            
            
              
              x
              Pd. T. Craig £5.
            
            
              
              x
              Pd. for play tickets 15/.
            
            
              
              x
              Pd. Cary Wilkerson for books 26/.
            
            
              
              x
              Pd. at play house for punch 3/9.
            
            
              x
              31.
              
              Lost 3/1½.
            
            
            
              x June
              1.
              
              Cash in hand £40–5–1½.
            
            
              
              Pd. T. Skinner for shoes for Fr. Willis 4/.
            
            
              
              Pd. do. for pine apples and oranges 12/6.
            
            
              
              Lost 1/3.
            
            
              
              Pd. Jackson for velvet cap & ½ barrel corn 19/4½.
            
            
              
              2.
              
              Gave Mrs. Robinson’s coachman 1/3.
            
            
              
              3.
              
              Pd. Jackson to rectify mistake 2/.
            
            
              x
              4.
              
              Borrowed of Jupiter 3¾d.
            
            
              
              Pd. postage 1/6¾.
            
            
              
              Pd. for play tickets 20/.
            
            
              
              5.
              
              Pd. at York ferriage 3/9.
            
            
              
              Gave ferrymen 1/3.
            
            
              
              8.
              
              Gave Bob at Rosewell 2/6.
            
            
              
              Pd. ferriage at York 3/.
            
            
              
              Pd. at Coffee H. 7½d.
            
            
              
              9.
              
              Pd. at Coffee H. 7½d.
            
            
              
              11.
              
              Pd. at Mitchell’s for ferriage, entertt. &c. 9/7½.
            
            
              
              Gave ferrymen 2/6.
            
            
              
              Gave Mrs. Chiswell’s Tom 5/.
            
            
              
              14.
              
              Gave Colo. Lewis’s George 2/6.
            
            
              
              Pd. ferriage at Gloster. 3/9.
            
            
              
              Gave ferrymen 2/6.
            
            
              
              Pd. barber in York 1/3.
            
            
              
              Recd. of J. Thompson for L. F. 30/.
            
            
              
              Recd. of W. Bowan for do. 25/9.
            
            
              
              Pd. at Coffee H. 7½d.
            
            
              
              15.
              
              Pd. T. Foxcroft 46/ to purchase white clover seed in Philadelphia.
            
            
              
              Recd. of W. Munford for L. fund 50/.
            
            
              
              Pd. at Coffee H. 7½d.
            
            
              
              16.
              
              Pd. W. Smith 10/.
            
            
              
              Lost 3¾d.
            
            
              
              17.
              
              Pd. a man for 5 bushs. oats 8/4.
            
            
              
              Pd. Jupiter 3¾d.
            
            
              
              Repd. him for cash pd. Bailis for pomatum 1/3.
            
            
            
              
              Pd. for taxes at S. O. 7/6.
            
            
              
              Pd. James Anderson for smith’s work 24/6.
            
            
              
              Gave Mrs. Robinson’s coachman 1/3.
            
            
              
              Pd. E. Barclay for a pr. shoes 15/.
            
            
              x
              18.
              
              Recd. of Tazewell on acct. of John Scott £15–9.
            
            
              
              pd. Walthoe for L. F. 25/.
            
            
              
              Gave in charity 20/.
            
            
              ✓
              20.
              
              Pd. at Printing office for books for D. Carr 20/.
            
            
              
              Pd. at do. for quire of paper 2/6.
            
            
              
              Pd. Colo. Prentis 15£.
            
            
              
              Pd. J. Thompson £14–6.
            
            
              
              Pd. at Coffee house 7½d.
            
            
              
              Pd. at Concert for tickets 20/.
            
            
              
              21.
              
              Gave Mrs. Chiswell’s Nat. 2/6.
            
            
              
              Pd. Craig for R. Adams £2–15.
            
            
              
              Pd. J. Carter for red tape 2/6.
            
            
              
              Pd. W. Rind for one years gazette 12/6.
            
            
              
              Pd. do. for 2 quires Sp. bail 6/.
            
            
              
              Pd. Mrs. Smith for washing &c. 46/ being 3/ too much.
            
            
              
              Pd. ferryage and ferrymen at York 5/.
            
            
              
              22.
              
              Inclosed to J. May for Summs. in Brown v. Brown 6/.
            
            
              
              23.
              
              Pd. ferriage at West point 3/.
            
            
              
              Gave ferrymen 1/3.
            
            
              
              24.
              
              Pd. breakfast in K. William 1/3.
            
            
              
              30.
              
              Purchased of Sandy 13½ qts. Goosegrass seed for 27/.
            
            
              July
              4.
              
              Pd. at Key’s in Amherst for entertt. 2/6.
            
            
              
              Pd. Hugh Rose 20/.
            
            
              
              Pd. at Amherst C. H. for entertt. 6/.
            
            
            
              
              5.
              
              Pd. at do. for do. 1/3.
            
            
              
              8.
              
              Gave J. Walker’s Michael 2/6.
            
            
              
              9.
              
              Pd. J. Morris for T. Morgan 10/.
            
            
              
              11.
              
              Purchased of Myrtilla 2 qts. G. grass seed for 4/.
            
            
              
              12.
              
              Bought of N. Meriwether’s Anthony 5 qts. and ½ a pint do. for 10/6.
            
            
              
              17.
              
              Bought of Phill 7 qts. 3 gills G. grass seed for 15/6.
            
            
              
              22.
              
              Pd. for entertt. 5/9.
            
            
              Aug.
              1.
              
              Gave Gill to pay for his house 6/.
            
            
              
              3.
              
              Pd. at Tinsley’s for entertt. 3/6.
            
            
              
              4.
              
              Bot. of N. Meriwether’s Anthony 2. qts. white clover seed for 4/.
            
            
              
              5.
              
              Pd. Colo. Lewis’s Davy for chickens 1/6.
            
            
              
              7.
              
              Bot. of Harry 5½ qts. G. grass seed, and 1½ pints clover seed 12/6.
            
            
              
              Bot. of Phill 3 qts. G. grass seed 6/.
            
            
              
              Pd. Mrs. Wills’s Sam. for 10 chickens 3/6.
            
            
              
                 Bot. of N. Meriwether’s  Patrick 2 qts. clover seed 4/   2 do. G. grass seed 4/   Anthony  2 do. clover 4/   Thom. 3½ pints G. grass 3/6.  
            
            
              x
              11.
              
              Recd. of W. Kenny formerly lent 5/9.
            
            
              
              x
              (Recd. of R. Adams 24/.)
            
            
              
              Pd. Julius Webb 5/.
            
            
              
              Assumed to pay H. Key in Amherst whatever I may owe Julius Webb, after paying R. Woods’ debt as it stands at this day, by verbal order from Webb.
            
            
              
              12.
              
              Pd. Roger Thompson for W. Carrol 7/6.
            
            
              
              Pd. Claud. Bustard 12/6.
            
            
              
              14.
              
              Gave Harry and Myrtilla order on R. Harvie for goods to 16/6.
            
            
              
              Gave Phill do. for 21/6.
            
            
              
              16.
              
              Pd. Mrs. Wallace for entertt. 5/.
            
            
            
              
              16.
              
              Recd. of R. Young for Law fund 20/.
            
            
              
              17.
              
              Pd. at S. Matthews’ for entertt. 4/.
            
            
              
              Pd. for apples 3¾d.
            
            
              
              18.
              
              Pd. W. Crow for claret 4/.
            
            
              
              Pd. for peaches 7½d.
            
            
              
              19.
              
              Pd. A. Matthews sadler 7/.
            
            
              
              Pd. T. Bowyer for entertt. 32/10.
            
            
              
              Gave T. Bowyer for R. Mclanahan 2/6.
            
            
              
              20.
              
              Lent Joel Terril 2–17–6.
            
            
              
              Pd. at Black’s for entertt. 1/3.
            
            
              
              Pd. at Read’s for whiskey 6/.
            
            
              
              x
              Won shooting 1/6.
            
            
              ✓
              23.
              
              Pd. U. Allen for spinning for E. Jefferson 3/.
            
            
              
              24.
              
              Bot. of N. Meriwether’s Anthony 5 pints clover 5/.
            
            
              
              26.
              
              Pd. Sandey 7/.
            
            
              
              28.
              
              Bot. of N. M.’s Patrick 17 pints clover 17/Tom 9 pints 9/.Gave N. M.’sPatr. order on J. Marks for 25/ do.Tom do.for12/6 do.Anthony do.for 3/6.
            
            
              Sep.
              3.
              
              Pd. Steward Carrol in full 25/.
            
            
              
              13.
              
              Gave J. Walker’s Michael 2/6.
            
            
              
              Mem. I have now of clover seed 23 qts.–½ pint + 11. qts.½ pint = 34 qts.–1 pint.
            
            
              
              16.
              
              Recd. of Wm. Tandy for V. Daniel 20/.
            
            
              
              22.
              
              Gave N. Meriwether for his Anthony 20/.
            
            
              
              24.
              
              Pd. at Parish’s for entertt. 2/.
            
            
              
              26.
              
              Bought of T.M.R. a pr. of Didsbury’s shoes.. Note this makes three pr. for which I owe him.
            
            
              
              Pd. at Vaughan’s for entertt. 2/3.
            
            
              
              x
              Borrowed of A. McCaul £14–9–2½.
            
            
              
              27.
              
              Pd. at Davies’ for entertt. & ferriage 8/.
            
            
              
              Gave ferrymen 1/3.
            
            
              
              29.
              
              Pd. Walthoe for L. fund 11/6.
            
            
              Sep.
              29.
              
              Pd. for T. M. Randolph for books for his daur. 12/.
            
            
            
              
              Pd. Mrs. Rathell for 2 pr. shoes 36/.
            
            
              
              30.
              
              Gave J. Baker to purchase things in England 3 half Jo’s and 1 pistole = £7–19–6.
            
            
              
              Pd. ferriage at York 3/9.
            
            
              
              Gave ferrymen 1/3.
            
            
              Octob.
              3.
              
              Gave F. Willis’s Frank 2/6.
            
            
              
              4.
              
              Gave watermen from Rosewell 2/6.
            
            
              
              Pd. at Hornsby’s for fiddlestrings 3/.
            
            
              
              6.
              
              Gave Mrs. Robinson’s watermen 2/6.
            
            
              
              7.
              
              Gave Colo. Moore’s Phill 1/3.
            
            
              
              Pd. ferriage at Claiborne’s 2/10½.
            
            
              
              Gave ferrymen 1/.
            
            
              
              Pd. for entertt. at Duncastle’s 6/.
            
            
              
              Pd. at Do. for birds 2/6.
            
            
              
              8.
              
              Pd. W. Smith 10/.
            
            
              
              Pd. postage of letters 9/.
            
            
              
              Pd. at Coffee House 7½d.
            
            
              
              10.
              
              Pd. at do. 7½d.
            
            
              
              12.
              
              Pd. at do. 7½d.
            
            
              
              13.
              
              Pd. at Hornsby’s for fiddlestrings 2/3.
            
            
              
              14.
              
              Pd. at Coffee H. 7½d.
            
            
              
              17.
              
              Pd. coach hire 1/.
            
            
              
              18.
              
              Pd. at Coffee H. 1/.
            
            
              
              20.
              
              Pd. a man for oats 4/6.
            
            
              
              Pd. at Coffee H. 7½d.
            
            
              
              21.
              
              Pd. at do. 7½d.
            
            
              
              Pd. for candles 5/.
            
            
              
              22.
              
              Pd. at Ayscough’s for entertt. 12/.
            
            
              
              23.
              
              Pd. for apples 3¾d.
            
            
              
              24.
              
              Pd. W. Smith 10/.
            
            
              
              Pd. at Coffee H. 7½d.
            
            
              
              27.
              
              Pd. Walthoe for L. fund 11/6.
            
            
              
              28.
              
              Gave coachman 1/3.
            
            
              Octob.
              29.
              
              Pd. post 3/9.
            
            
              
              Pd. W. Beck 20/.
            
            
              
              Pd. at Coffee H. 7½d.
            
            
            
              Nov.
              3.
              
              Pd. shoemaker 15/.
            
            
              
              Pd. for blacking 3/9.
            
            
              
              5.
              
              Pd. for chesnuts 1/3.
            
            
              
              6.
              
              Pd. Ayscough for entertt. 6/9.
            
            
              
              Pd. Mrs. Vobe for do. 5/.
            
            
              
              x
              Recd. of A. McCaul £100 for E. Jefferson.
            
            
              
              Pd. Southall 53/4.
            
            
              
              Pd. E. Charlton £8–7–5½.
            
            
              
              Gave Rob. Hyland 5/.
            
            
              
              Pd. James Russell for R. Anderson £6.
            
            
              
              Pd. Bucktrout £4–5.
            
            
              
              Pd. a Staymaker.
            
            
              
              Pd. J. Blair for Jas. Hubbard.
            
            
              
              Pd. Rolph Eldridge writ taxes £3–7–6.
            
            
              
              Pd. Jupiter for pomatum 2/6.
            
            
              
              Pd. Wm. Smith £2–14–7.
            
            
              
              Pd. Do. for Frances Tyler 13/9.
            
            
              
              Gave Haye’s Gabriel 1/3.
            
            
              
              Pd. Anderson 27/6.
            
            
              
              Pd. John Thompson £25.
            
            
              
              Pd. Dixon exr. of Royle £15.
            
            
              
              Pd. J. Blair for James Hubard £8–6–3.
            
            
              
              Pd. ferriage at Barret’s 3/.
            
            
              
              Gave ferryman 1/.
            
            
              
              Pd. at Davies’s for entertt. 3/9.
            
            
              
              Gave ferrymen 1/3.
            
            
              Nov.
              7.
              
              Pd. at Vaughan’s for entertt. 5/9.
            
            
              
              9.
              
              Pd. W. Beck in full 10/.
            
            
              
              Pd. N. Lewis £4.
            
            
              
              Lent  Wood 5/.
            
            
              
              Pd. W. Hickman £2.
            
            
              
              x
              Recd. of P. King for W. Venable 42/.
            
            
              
              10.
              
              Pd. Sams. Matthews’s waggoner for bringing books 2/6.
            
            
            
              
              11.
              
              Pd. W. Tinsley 42/.
            
            
              
              12.
              
              Gave servt. at Joel Terril’s 7½d.
            
            
              
              14.
              
              Pd. at Black’s for entertt. 1/3.
            
            
              
              15.
              
              Pd. W. Bowyer for quire of paper 2/.
            
            
              
              Pd. at S. Matthews’s for punch 1/3.
            
            
              
              16.
              
              Pd. for apples 3¾d.
            
            
              
              17.
              
              Pd. Samson Matthews for 64 ℔ butter 40/.
            
            
              
              18.
              
              Pd. for apples 3¾d.
            
            
              
              Pd. at Sams. Mathews’s for punch 1/.
            
            
              
              Pd. for soap 2/3.
            
            
              
              19.
              
              Pd. T. Bowyer for entertt. £2–1–9.
            
            
              
              Pd. at Black’s for entertt. 2/.
            
            
              
              20.
              
              Pd. at Mrs. Wallace’s for do. 5/9.
            
            
              
              Inclosed J. May for L. fund 23/.
            
            
              
              21.
              
              Pd. Sandy in full for seed 20/.
            
            
              
              23.
              
              Pd. Micajah Clarke for T. Morgan 10/.
            
            
              
              Inclosed to J. May for L. fund 5/9.
            
            
              
              26.
              
              Pd. John Walker £15.
            
            
              x
              29.
              
              Borrowed of Jupiter and pd. a son of Pucket as guide 1/3.
            
            
              
              Pd. a son of Pucket’s as guide 1/3.
            
            
              
              30.
              
              Pd. Peter Davie my acct. at his store 42/6.
            
            
              Dec.
              1.
              
              Repd. Jupiter 1/3.
            
            
              Dec.
              3.
              
              Lent Chas. Lambard at Capt. Moon’s muster 5/.
            
            
              
              5.
              
              Pd. Colo. Carter for bringing up rum 16/4½.
            
            
              
              8.
              
              Cash in hand £7.
            
            
              
              9.
              
              Became security for Benjamin Bryan for 3£ to Wm. Agan within 3 months.
            
            
              x
              9.
              
              Recd. of  Wood money lent him 5/.
            
            
              
              Pd. him what expended in treating for me 5/.
            
            
              
              x
              Recd. of Chas. Lambard cash lent 5/.
            
            
              
              Pd. for cakes 15/.
            
            
              
              Pd. for do. 48/.
            
            
              
              Pd. for do. 42/3 still due 1/9.
            
            
              
              12.
              
              Inclosed J. May for L. fund 5/9.
            
            
              
              17.
              
              J. May writes me he cannot find patent in Mcbride v. Oneal.
            
            
              x
              30.
              
              Borrowed of R. Harvie 40/.
            
          
        